Citation Nr: 0304856	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-03 359	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to an initial evaluation in excess of 50 
percent for the period from October 15, 1992 to December 6, 
1999, and in excess of 70 percent for the period from 
December 7, 1999, for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for 
hepatitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to October 1992, at which time he was given a discharge under 
conditions other than honorable.  By an Administrative 
Decision, dated in February 1994, the agency of original 
jurisdiction determined that the veteran's character of 
discharge for that period of service was issued under 
conditions other than dishonorable and, as such, did not 
constitute a statutory bar to Department of Veterans Affairs 
(VA) benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the RO 
which denied service connection for PTSD, nephritic syndrome, 
hepatitis, gout and hypertension.  In May 1997, the RO 
granted service connection for PTSD, and assigned a 30 
percent rating, effective from October 1992.  The RO also 
granted service connection for hepatitis and assigned a 
noncompensable rating, effective October 1992.  The veteran 
appealed for higher ratings.  The RO, in a February 1999 
rating decision, increased the rating for PTSD to 50 percent, 
effective from October 1992.  

In a January 2000 decision, the Board granted the claim of 
service connection for chronic renal disease and denied the 
claim of service connection for hypertension.  The Board 
remanded the claim of service connection for gout, the claim 
for an initial rating in excess of 50 percent for PTSD, and 
the claim for an initial compensable rating for hepatitis.  

By a September 2002 rating decision, the RO assigned an 
increased rating to 70 percent for PTSD, effective from 
December 1999.  The veteran continues to appeal for a higher 
rating.

The Board finds that additional development on the claim for 
a higher initial rating for PTSD and for a compensable rating 
for hepatitis is warranted.  Such will be discussed in the 
Remand portion of this decision.  The claim of service 
connection for gout will be discussed below.


FINDINGS OF FACT

The evidence of record establishes that the veteran has gout 
which was incurred in service.


CONCLUSION OF LAW

Gout was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim of 
service connection for gout.  The veteran and his 
representative were provided with a copy of the appealed June 
1994 rating decision, an October 1996 statement of the case, 
and supplement statements of the case dated in May 1997, 
February 1999, and October 2002.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  

By February 2000, March 2000, June 2000, and March 2001 
letters, the RO informed the veteran of the evidence they 
would assist him in obtaining, informed him that VA would 
assist him by scheduling him for a VA examination, informed 
him of the evidence he was responsible for submitting, and 
informed him of the provisions of the VCAA.  Thus, the notice 
requirement of the VCAA has been satisfied.  See Quartuccio 
v. Prinicipi, 16 Vet. App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA and private examinations, and 
assertions made by the veteran and his representative in 
support of his claim.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim of service 
connection for gout poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Service connection for gout

A.  Factual Background

A May 1987 service entrance examination is negative for any 
findings, complaints or diagnosis of gout.  He underwent a 
service separation examination in December 1991 which was 
also negative for a diagnosis of gout.  Subsequent to the 
separation examination the veteran underwent a court martial 
proceeding.  He was not officially discharged from service 
until October 1992.  Medical reports between his December 
1991 separation examination and his October 1992 service 
discharge are of record.  An August 1992 report shows that 
the veteran was taking medication for gout.  August 1992 
Laboratory studies revealed that the veteran had an elevated 
uric acid levels (ranging between 10 and 11).

In April 1993, the veteran filed a claim of service 
connection for gout.  He underwent a VA joint examination in 
February 1994.  During the examination, the veteran reported 
a history of episodes of gout involving his right big toe 
since 1991.  He stated that the episodes occurred at least 
one a month.  He reported that he took Colchicine for 
treatment of acute episodes.  He stated that he had no 
symptoms in between episodes.  The veteran's physical 
examination was negative.  The physician stated that CHEM-19 
findings which showed an elevated uric acid was indicative of 
gout.  The examiner diagnosed recurrent episodes of gout 
involving the right big toe, by history; no objective 
findings at the time of this examination; no evidence of 
chronic gouty arthropathy.  At that time, there were no 
chem.-19 laboratory findings available.

A hospital report covering the period of March to April 1997 
reveals a diagnosis of gout.  The report revealed that a 
Chem-19 was performed and showed that the veteran's uric acid 
was high at 10.  The veteran reported that his last episode 
of gout was in 1993 and affected the right big toe.

A chemistry blood test taken in December 1997 revealed that 
the veteran had an elevated uric acid (10.2).  Reports in 
1998 and 2000 reveals that the veteran had a past medical 
history of gout.

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including arthritis, 
which become manifest to a compensable degree within the year 
after service, will be rebuttably presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran's service enlistment examination was negative for 
a diagnosis of gout.  Service medical records show that in 
August 1992, the veteran reported that he was taking 
medication for his gout.  An actual diagnosis of gout was not 
reported.  However, laboratory studies revealed that the 
veteran had an elevated uric acid level.  A VA examination 
report dated in February 1994 stated that laboratory findings 
showing an elevated uric acid was indicative of gout.  A 
hospital summary covering the period of March and April 1997 
revealed a diagnosis of gout.  It was reported that the 
veteran's uric acid was high at 10.  Subsequent medical 
reports from 1997 to 2000 reveals that the veteran had a 
history of gout and that he had elevated uric acid.

The Board finds that the evidence shows that the veteran 
entered service without a diagnosis of gout.  In addition, 
the evidence persuasively indicates that the veteran was 
diagnosed as having gout which was incurred in service.  
Given the foregoing, the Board finds that the evidence 
supports the claim of service connection for gout.


ORDER

Service connection for gout is granted.


REMAND

With respect to the veteran's claim for a higher rating for 
PTSD, the Board notes that VA outpatient psychiatric 
treatment records dated in 2002 was not considered by the RO, 
and was not addressed in a supplemental statement of the case 
prior to the case being sent to the Board.  As a matter of 
due process, the case must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.37 (2002).  Additionally, the Board finds that 
the veteran should be afforded a comprehensive examination by 
a board of psychiatrists to reconcile the conflicting reports 
regarding the severity of the veteran's PTSD.

The claims file indicates that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  In 
order for VA to properly assist the veteran, it is imperative 
that the SSA's decision be obtained as well as all medical 
reports which were used to support such decision.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

The veteran's hepatitis has been evaluated under 38 C.F.R. 
§ 4.114, which governs ratings of digestive systems.  Those 
rating provisions have been amended effective in July 2002. 

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  Here, either the amended 
or current rating criteria may apply, whichever are most 
favorable to the veteran.  

The veteran's claim for a higher rating for hepatitis was 
remanded previously by the Board, in January 2000, to 
determine its severity.  The Board observes that the RO did 
not ensure that all of the instructions to the hepatologist 
listed in the January 2000 remand were addressed in the 
examination report.  Therefore another remand is required to 
correct the RO's oversight.  Stegall v. West, 11 Vet. App. 
268 (1998).  The veteran should be scheduled for a liver 
examination to determine the current severity of his service-
connected hepatitis, taking into consideration the old and 
the new rating criteria.  

In light of the foregoing, the claims are REMANDED to the RO 
for the following actions:

1.  Ask the appellant to provide names, addresses, and 
approximate (beginning and ending) dates of all health 
care providers who have treated him for his service-
connected PTSD from August 2002 to the present and for 
hepatitis during the period of October 1992 to the 
present.  Obtain records from each health care provider 
the appellant identifies.  Also, with respect to the 
claim for a compensable rating for hepatitis, ask the 
veteran to provide any evidence of incapacitating 
episodes (period of acute signs and symptoms severe 
enough to require bed rest and treatment by a 
physician).

2.  Obtain from the Social Security Administration a 
copy of their decision regarding the appellant's claim 
for Social Security disability benefits, as well as the 
medical records relied upon in that decision.

3.  The RO should thereafter have the veteran undergo an 
examination by a panel of two psychiatrist to determine 
the severity of his service-connected PTSD.  The claims 
folder must be provided to and reviewed by the examining 
psychiatrists.  The psychiatrists must report that the 
claims folder has been reviewed.  All necessary tests 
should be accomplished and all findings must be reported 
in detail.  The psychiatrists should be asked the 
following:

(a)  List all psychiatric diagnosis and state 
whether they are related to the veteran's service-
connected PTSD.  In this respect, the psychiatrist 
should note that the record reveals various 
psychiatric diagnoses other than PTSD (for example, 
major depression, major depression with psychotic 
features, and adjustment disorder with mixed mood)

(b)  State whether the veteran has total 
occupational and social impairment as a result of 
PTSD due to such symptoms as: gross impairment in 
thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name, which 
result in total occupational and social impairment?

(c)  State whether the veteran's PTSD results in 
the attitudes of all contacts except the most 
intimate being so adversely affected as to result 
in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

(d)  Provide a multi-axial assessment, including 
the assignment of a Global Assessment Functioning 
(GAF) score; an explanation of what the score 
represents; and the percentage of the score 
representing impairment due solely to PTSD 
symptomatology.  Impairment due to the veteran's 
substance and alcohol abuse should not be taken 
into consideration.  The examiner should assess the 
extent of the occupational and social impairment 
due solely to PTSD symptomatology.  

(e)  Reconcile the various reported GAF scores of 
record which range from 25 to 60 during the period 
of 1993 to 2000.  The examiner should also 
reconcile the various opinions noted in the record 
regarding whether the veteran's PTSD alone renders 
him unemployable.  In this regard, the psychiatrist 
should comment on the outpatient treatment reports 
from Richard Lees, Ph.D. covering the period of 
1993 to 2000 which indicated that the veteran was 
unemployable, the May 1994 VA examination report by 
Dr. Eberle indicating only moderate PTSD impairment 
and that the veteran was employable, and the March 
2000 VA examination report by S. Perconte Ph.D. 
which indicated that the veteran had mild to 
moderate PTSD impairment and that he was 
employable.

(f)  State whether the veteran's service-connected 
PTSD prevents him from securing or following 
substantially gainful employment, considering the 
impairment associated with that disorder.  If so, 
identify the period of time in which he became 
unemployable due to PTSD.

(g)  Provide a complete rational for all opinions 
expressed.  In providing this complete rationale, 
the psychiatrist should specifically address 
psychiatric reports of record.

4.  The veteran should also be afforded a VA liver 
examination to determine the current severity of his service-
connected hepatitis.  The hepatologist should be asked the 
following:

(a)  Whether the veteran has liver damage or 
disease due to hepatitis.  If liver damage is found 
on laboratory tests such damage should be qualified 
as demonstrable, minimal, moderate or marked.

(b)  State whether the September 1992 liver biopsy 
report reveals any liver damage or disease, and if 
so, the degree of damage should be reported.

(c)  Report all symptoms associated with the 
veteran's hepatitis.

(d)  State whether the veteran's hepatitis causes 
gastrointestinal disturbance, and if so, the degree 
and frequency thereof should be reported.

(e)  State whether hepatitis causes fatigue, 
anxiety, mental depression, malaise, anorexia or 
incapacitating episodes (i.e., periods of acute 
signs and symptoms severe enough to require bed 
rest and treatment by a physician).

5.  After the above examinations are conducted, the RO 
should review the claims folder to ensure that all of 
the foregoing requested development has been completed.  
In particular, the RO should review the requested 
examination reports and required opinions to ensure that 
they are responsive to and in complete compliance with 
the directives of this remand and if they are not, the 
RO should implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should readjudicate, in light of 
the additional evidence, the claims for higher ratings 
for PTSD and hepatitis pursuant to their respective old 
and amended regulations. 

7.  If any benefit sought remains denied, the veteran 
should be provided a supplemental statement of the case, 
which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran 
is afforded all due process of law.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

